OPINION ON REHEARING.
(Filed June 9, 1923.)
After the foregoing opinion had been filed, a rehearing was granted concerning the interest of Milburn C. Burns in the real property. After the order granting the rehearing had been made and on June 6, 1923, a stipulation containing the following language was filed:
“It is hereby stipulated and agreed that this controversy shall be settled, and that the defendant, Sarah E. Burns, widow, shall receive a one-fifth of the *576real estate in controversy, and that each of the plaintiffs, and the defendant, Milburn C. Burns, children of John T. Burns, shall receive four-twenty-fifths thereof; and that this court shall reverse the judgment below in its entirety and remand the cause for further proceedings below, either in accordance with this stipulation or without direction according as this court shall deem proper in the premises.”
In obedience to that stipulation, the order contained in the opinion directing the district court “to enter judgment giving to Sarah E. Burns, one-fifth of the property; to the plaintiffs, Minnie D. Spiker, Albert H. Burns, Jasper T. Burns, and Roscoe C. Burns, seven-fortieths each; and to Milburn C. Burns, one-tenth of the property,” is set aside; and the cause is remanded to the district court with directions to enter judgment giving to Sarah E. Burns, one-fifth of the property, and to Minnie D. Spiker, Albert H. Burns, Jasper T. Burns, Roscoe C. Burns, and Milburn C. Burns, each four-twenty-fifths of the property.